--------------------------------------------------------------------------------

August 7, 2007
Board of Directors
FitMedia Inc.
7108–150A Street
Surrey, British Columbia, Canada V3S 2E2

Gentlemen:

     This letter of intent (hereinafter referred to as this “LOI”) summarizes
our discussions and reflects our mutual intent to pursue a share exchange
between FitMedia Inc., a Delaware corporation (“FitMedia” or “FTME”), whose
common stock is quoted on the OTCBB under the symbol “FTME,” and the following
entities:

(a) Biomedic Holding Ltd., a British Virgin Islands corporation and the 100%
owner of the share capital of Fortune Win Development Group Ltd., a British
Virgin Islands corporation;

(b) Prohl Inc., a British Virgin Islands corporation and the 100% owner of the
share capital of Success Earn Holdings Limited, a British Virgin Islands
corporation (Biomedic Holding Ltd. and Prohl Inc. together being referred to
herein as the “Shareholders”);

(c) Fortune Win Development Group, Ltd. which owns 77% of the share capital of
Biomedic (HK) Ltd. and Success Earn Holdings Limited which owns 23% of the share
capital of Biomedic (HK) Ltd., the latter being a corporation organized and
existing under the laws of the Hong Kong SAR of the People’s Republic of China;

(d) Biomedic (HK) Limited owns 100% of the share capital of Biomedic (Shang Hai)
Ltd.

(“Biomedic Shanghai”), a corporation organized under the laws of the People’s
Republic of China and a wholly owned foreign enterprise (a “WOFE”) pursuant to
the foreign investment laws of the People’s Republic of China;

(e) Timothy Crottey, President of FitMedia.

The terms and conditions of the share exchange and ancillary transactions are to
proceed as set forth below.

                 The date and time at which the transactions between FitMedia
and Biomedic Holdings Ltd. and Prohl Inc. (the “Shareholders”) will be
effectuated is referred to as the “Closing.” The parties contemplate that the
Closing will occur by September 15, 2007.

1.              Stock Purchase Agreement. Prior to the Closing, the Shareholders
or their designees and Timothy Crottey (the “FitMedia Shareholder”) will enter
into a stock purchase agreement (the “Stock Purchase Agreement”). The Stock
Purchase Agreement will provide for the sale by the FitMedia Shareholder to the
Shareholders (or their designees) of 18,600,000 restricted common shares of FTME
(the “Affiliate Shares”). The purchase price for the Affiliate Shares, to be
delivered at the Closing, will be Five Hundred Fifteen Thousand and no/100
Dollars ($515,000) in cash.

2.              Share Exchange. Upon the satisfaction of all conditions
precedent to the Closing, the following exchanges will take place pursuant to
the Share Exchange Agreement:

  a.

The Shareholders will transfer to FTME all of the outstanding share capital of
Fortune Win Development Group Ltd. and Success Earn Holdings Limited.


--------------------------------------------------------------------------------

FitMedia Inc.
August 7, 2007
Page 2

  b.

FTME will issue to the Shareholders Fifty Million (50,000,000) shares of FTME
common stock.

                  It is the intent of the parties that, after FTME satisfies the
aforesaid covenant and the transfer contemplated by the Stock Purchase Agreement
and the Share Exchange Agreement, the Shareholders (or their designees) will
hold 68,600,000 of FTME common stock, representing 93.0% of the outstanding
capital stock of FTME.

                  Definitive Share Exchange Agreements. FTME and the
Shareholders shall proceed to negotiate a definitive share exchange agreement
(hereinafter referred to as the “Share Exchange Agreement”), to be drafted by
the Shareholders’ counsel, which will contain terms consistent with this LOI and
such other terms and conditions as are appropriate under the circumstances. In
that regard, the Share Exchange Agreement will prescribe the structure for the
Share Exchange whereby the receipt of stock from FTME by the Shareholders will
be tax-free under Section 368 of the Internal Revenue Code.

3.              Closing Conditions. FTME’s and the Shareholders’ respective
obligations to complete the Share Exchange shall be subject to the satisfaction
of usual and customary conditions (any of which is susceptible to waiver by the
party affected detrimentally), which shall include, without limitation, the
following:

(a)              FTME and the Shareholders shall have executed a mutually
satisfactory Share Exchange Agreement consistent with the terms of the
transactions set forth in this LOI;

(b)              Each of FTME and the Shareholders shall have been satisfied,
within seven days after the date of this LOI (hereinafter referred to as “Due
Diligence Deadline”), with the results of its review and investigation of the
other and the other’s business (as contemplated by Paragraph 5 below);

(c)              As of the Closing, there shall not be pending any litigation to
which FTME, any of the FitMedia Shareholders, Biomedic Shanghai or any of the
Shareholders is a party and which is reasonably likely to have a material
adverse effect on the businesses of FTME or Biomedic Shanghai, as applicable, or
the proposed Share Exchange;

(d)              As of the Closing, FTME shall have no liabilities;

(e)              As of the Closing, the total outstanding capital stock of FTME
shall consist of 73,832,064 shares of common stock, and there shall be no
options, warrants, employee compensation or other rights to issue common stock
or preferred stock issued or outstanding.

(f)              As of the Closing, the common stock of FTME shall be listed for
quotation on the OTCBB;

--------------------------------------------------------------------------------

FitMedia Inc.
August 7, 2007
Page 3

(g)              FTME shall have filed with the SEC and mailed to its
shareholders of record ten days prior to Closing an information statement
pursuant to SEC Rule 14f-1, and ten days shall have passed since the date on
which it was mailed to the shareholders of record.

(h)              Prior to Closing, Biomedic Shanghai shall have delivered to
FTME the financial statements, with a report of Biomedic Shanghai’s independent
registered public accountant, and other information required for inclusion in
the Current Report that FTME will file with the Securities and Exchange
Commission within four business days after the Closing;

(i)              At or prior to the Closing the Board of Directors of FTME shall
have elected to the Board such persons as the Biomedic Shanghai shall designate,
and at the Closing the prior members of the Board shall resign from the Board.

(j)              At the Closing, the FitMedia Shareholders and the Shareholders
shall complete the transactions contemplated in the Stock Purchase Agreement;

(k)              There shall not be any change in, or effect on, either of
FTME’s or Biomedic Shanghai’s assets, financial condition, operating results,
customer and employee relations, or business prospects or the financial
statements theretofore supplied by FTME or Biomedic Shanghai which is, or may
reasonably be expected to be, materially adverse to the respective business,
operations (as now conducted), assets, prospects or condition, financial or
otherwise, of FTME and Biomedic Shanghai or to the proposed Share Exchange.

(l)              Biomedic Shanghai shall have delivered to the FitMedia
Shareholders at Closing an opinion of reputable Chinese counsel to the effect
that the transactions contemplated by the Stock Purchase Agreement and the Share
Exchange Agreement do not violate any laws, rules or policies of the government
of the People’s Republic of China.

4.              Business Review. From and after the date on which this LOI has
been fully executed (hereinafter referred to as the “Effective Date”) and
continuing through the execution of the Share Exchange Agreement and until the
Closing, each of FTME and Biomedic Shanghai will be permitted to conduct a full
and complete review and investigation, including legal and financial audits, of
the business and affairs of the other, and to obtain such information as may be
necessary or desirable to permit it to investigate the other’s business,
including, without limitation, documentation of its product licenses,
agreements, office leases, patents, copyrights, trade secrets, technology
licenses and agreements with vendors and customers. Each of FTME and Biomedic
Shanghai agrees to give the other and the other’s counsel, accountants,
consultants and representatives full access during normal business hours to all
of its premises and all of its files, records, contracts and other documents and
properties as the other or its counsel, accountants, consultants or
representatives may reasonably request.

5.              Exclusivity. Recognizing that the investigations contemplated in
the foregoing paragraph, and the drafting of the Share Exchange Agreement, will
require Biomedic Shanghai and FTME to expend significant time and expense, and
to induce Biomedic Shanghai and FTME to commence such review and drafting, each
of FTME, and Biomedic Shanghai and the Shareholders agrees that

--------------------------------------------------------------------------------

FitMedia Inc.
August 7, 2007
Page 4

between the date of execution of this LOI and the Termination Date (as defined
below), except as contemplated herein, neither it nor its directors, officers,
representatives or other agents will encourage any offers from, solicit,
encourage or initiate any discussions with, engage in negotiations with, or
provide any information to, any person, entity or group concerning any proposed
or actual merger, share exchange, sale of substantial assets or similar
transaction involving it or any proposed or actual sale of any of its capital
stock.

6.              Confidentiality. Neither FTME nor Biomedic Shanghai will, nor
will it permit any of its directors, officers, employees, agents, or
representatives to, use for any purpose (other than evaluation of the
transactions contemplated hereby) or disclose to any third parties, any
“Confidential Information” regarding the other. Confidential Information
regarding FTME or Biomedic Shanghai shall consist of information obtained
directly or indirectly from it in connection with the transactions contemplated
herein, but shall not include: (a) any information that already had become or
later becomes publicly available; (b) any information that already had been or
later is lawfully developed or obtained by the party receiving the information
from independent sources; (c) any information the disclosure of which is
required by law. If this LOI is terminated or the Share Exchange is not
consummated for any other reason, each of Biomedic Shanghai and FTME agrees to
return or destroy all documents (including documents stored in electronic media)
containing or reflecting Confidential Information regarding the other.

7.              Fees and Expenses. Each party shall be responsible for payment
of the fees and expenses that it incurs in connection with the transactions
contemplated by this LOI. Each party represents and warrants to the other that
no investment banker, broker or finder has been involved in the transactions
contemplated herein.

8.              Publicity. No party hereto shall make any public announcement
regarding the transactions contemplated hereby without the other party’s prior
written approval. The parties will, however, issue a mutually agreeable press
release announcing the execution of the Share Exchange Agreement, and FTME will
make such filings with the Securities and Exchange Commission as its counsel
recommends.

9.              Binding Effect. Although this LOI summarizes many of the major
terms of the proposed transaction, the provisions of the first four paragraphs
of this LOI are not intended to be, and shall not be, legally binding upon the
parties. The provisions of paragraphs 5 through 9, and paragraphs 11 and 12 are
intended to be, and shall be, legally binding upon the parties. This LOI may be
signed in two or more counterparts, any one of which need not contain the
signature of more than one party, but all such counterparts taken together will
constitute one and the same instrument.

11.              Non-Refundable Fee. The parties agree that Biomedic Shanghai
and/or the Shareholders shall promptly deliver to FitMedia a non-refundable fee
upon signing of this LOI in the amount of $25,000. The fee shall be released to
FitMedia and shall be refundable if, and only if, Biomedic Shanghai and/or the
Shareholders fail to consummate the transactions contemplated hereby by
September 15, 2007 because:

 * FMTE has delayed or prevented the consummation of the transactions
   contemplated hereby by refusing or neglecting to take the necessary actions
   to complete the transaction; or

--------------------------------------------------------------------------------

FitMedia Inc.
August 7, 2007
Page 5

 * If either the Shareholders or Biomedic Shanghai, upon notice delivered to
   FTME on or before the Due Diligence Deadline, stating that it or they are not
   satisfied with their review and investigation of FTME’s business.

12.              Termination. This LOI may be terminated by the respective
parties upon written notice in any of the following circumstances: i) by either
FTME or the Shareholders, upon notice delivered on or before the Due Diligence
Deadline, stating that it or they are not satisfied with its review and
investigation of the other party’s business; ii) by either party, if the Stock
Purchase Agreement and Share Exchange Agreement have not been signed on or
before the Due Diligence Deadline; (iii) by FTME, if $515,000, representing the
full purchase price for the Affiliate Shares has not been deposited by or on
behalf of Biomedic Shanghai and/or the Shareholders to the trust account of the
counsel for Biomedic Shanghai to be held in escrow pending the Closing, or (iii)
by either party, if the Closing has not occurred on or prior to September 15,
2007 (the “Final Closing Date”). The date on which such notice of termination is
received shall be the “Termination Date.” Each of FTME, Biomedic Shanghai and
the Shareholders and agrees that, following the termination of this LOI pursuant
to its terms, all Confidential Information obtained from the other will be
promptly returned to or destroyed, with such destruction certified by one of its
officers.

--------------------------------------------------------------------------------

FitMedia Inc.
August 7, 2007
Page 6

13.              Extension of Termination. The Final Closing Date may be
extended by 30 days by Biomedic Shanghai and/or the Shareholders by delivering
to FitMedia an additional non-refundable fee on or prior to the Final Closing
Date in the amount of an additional $35,000. The additional $35,000 shall be
released to FitMedia and shall be refundable if, and only if, Biomedic Shanghai
and/or the Shareholders fail to consummate the transactions contemplated hereby
by October 15, 2007 because:

 * FMTE has delayed or prevented the consummation of the transactions
   contemplated hereby by refusing or neglecting to take the necessary actions
   to complete the transaction.

                  If the foregoing accurately summarizes our understanding, we
request that you approve this LOI, returning a signed and dated copy to us.

  Very truly yours,       BIOMEDIC HOLDING LIMITED                        
 /s/Chan, Chi Ming   By _______________________________   Name: Chan, Chi Ming  
Title: CEO    
[sign.jpg]

 

--------------------------------------------------------------------------------